Citation Nr: 0715988	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  05-08 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to July 
1956.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision by a Regional Office 
(RO) of the United States Department of Veterans Affairs 
(VA).  


FINDING OF FACT

The veteran's service-connected disability, described for 
rating purposes as chronic low back pain with a herniated 
nucleus pulposus at L5-S1 and currently rated 60 percent 
disabling, results in a disability picture which more nearly 
approximates an inability to obtain or retain substantially 
gainful employment consistent with his education and work 
experience.


CONCLUSION OF LAW

The criteria for entitlement to a total rating based on 
individual unemployability due to service-connected 
disability have been met.  38 U.S.C.A. § 5107 (West 2000 and 
Supp. 2006); 38 C.F.R. §§ 3.340, 3.341, 4.7, 4.15, 4.16, 
4.18, 4.19 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 
Fed.Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

In the present case, the veteran has one service-connected 
disability which is described for rating purposes as chronic 
low back pain with a herniated nucleus pulposus at L5-S1.  
This disability has been assigned a 60 percent rating; thus, 
the percentage requirements of 38 C.F.R. § 4.16(a) have been 
met.  The remaining question is whether substantially gainful 
employment is precluded by this service-connected disability 
alone.  

The evidence clearly shows that the veteran suffers from 
various nonservice-connected disabilities.  In this regard, a 
December 2004 statement from a VA physician is to the effect 
that the veteran's chronic obstructive pulmonary disease 
(COPD) prevents any physical labor or prolonged activity.  
However, in reviewing the issue on appeal, consideration may 
not be given to the effect of nonservice-connected 
disabilities on employability.  

The veteran has been assigned the highest scheduler rating 
under the criteria for intervertebral disc disease.  This in 
itself is indicative of significant disability.  An April 
2000 medical report refers to a finding of moderate to severe 
degenerative disc disease.  VA examination in June 2004 
resulted in a finding by the examiner that the low back 
disability results in chronic pain and reduced range of 
motion which reduces functional ability dramatically.  The 
examiner reported that the veteran was unable to extend due 
to pain, and flexion was limited to 75 degrees, and both 
right and left rotation were limited to 15 degrees.  Muscle 
spasm was reported as was tenderness of the paraspinal 
muscles.  Straight leg raising was positive for the right leg 
at 25 degrees.  

Review of the claims file reveals that the veteran has 
reported that he has an 11th grade education.  He reported 
that he was a truck driver during service and that his post-
service work experience involved employment in sheet metal 
work and as a carpenter.  

After reviewing the documented findings regarding the 
severity of the service-connected low back disability, the 
Board believes that the veteran would have a difficult time 
securing and following substantially gainful employment 
consistent with his limited education and work history which 
appears to have required physical labor.  Granted the veteran 
has other nonservice-connected disabilities which no doubt 
also result in impairment.  However, the Board believes that 
an individual with the veteran's particular low back 
disability, education and work experience would be unable to 
follow a substantially gainful employment even if he or she 
were otherwise in good health.  

Veterans Claims Assistance Act of 2000 (VCAA)

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations in this case since there is no 
detriment to the veteran as a result of any VCAA deficiency 
in view of the fact that the full benefit sought by the 
veteran is being granted by this decision of the Board.  See 
generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).




ORDER

Entitlement to a total rating based on individual 
unemployability due to service-connected disability is 
warranted.  The appeal is granted, subject to applicable laws 
and regulations governing payment of VA monetary benefits. 



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


